Examiner’s Amendment Authorized Via Telephonic Interview
On 02/24/2021, as detailed by the attached interview summary, examiner obtained authorization for the following claim amendment:
Claims
1.    	(Previously Presented)  A method, comprising:
determining a first viewing distance and a first viewing angle from a viewing surface defined in a passenger window of a vehicle to a first POV (Point of View) for a viewer, wherein a reflector associated with the passenger window physically interlocks controls for the passenger window;
determining a second viewing distance and a second viewing angle from the
viewing surface to a second POV for the viewer;
producing a first sub-image for viewing at the first POV based on an image; producing a second sub-image for viewing at the second POV based on the
image;
projecting the first sub-image to the reflector, which reflects the first sub-image to
a first position on the viewing surface; and
projecting the second sub-image to the reflector, which reflects the second 
sub-image to a second position on the viewing surface, wherein the second position is set relative to the first position according to the first viewing distance, the second viewing distance, the first viewing angle, and the second viewing angle.

2.    	(Original)    The method of claim 1, further comprising:


positioning the first sub-image and the second sub-image relative to the real object to produce a three-dimensional Augmented Reality object on the viewing surface in relation to the real object.

3.    	(Original) The method of claim 1, wherein the first viewing distance and the first viewing angle are determined based on a reflection including a first image of a first eye of the viewer in the viewing surface that is reflected via the reflector to a camera sensor; and
wherein the second viewing distance and the second viewing angle are
determined based on the reflection including a second image of a second eye of the viewer in the viewing surface that is reflected via the reflector to the camera sensor.

4.    	(Original) The method of claim 1, wherein the first sub-image is projected via light of a first polarity and the second sub-image is projected via light of a second polarity.

5.   	 (Original)  The method of claim 1, wherein the first sub-image and the second
sub-image are projected simultaneously in an interposed image.

6.    	(Cancelled)

7.    	(Original)   The method of claim 1, wherein the viewing surface is a lenticular array configured to receive the first sub-image from the reflector and reflect the first sub-

8.    	(Previously Presented) A method, comprising:
	providing a projector in a cabin of a vehicle, aligned to project an image inward to the cabin of the vehicle, wherein the projector, when affixed, physically interlocks controls for a side window that are located where the projector is provided:
providing a reflector in the cabin of the vehicle relative to the projector to reflect
the image outward from the cabin of the vehicle onto the side window of the vehicle; 
determining distances and angles from the side window of the vehicle to eyes of
a viewer in the cabin of the vehicle; and
projecting the image from the projector to the reflector to the side window to the
viewer based on the distances and the angles.

9.    	(Previously Presented) The method of claim 8, further comprising:
	affixing a film to the side window of the vehicle as a viewing surface for the image, wherein a scene from outside of the vehicle is visible through the film.

10.    	(Original) The method of claim 9, wherein:
the film includes a lenticular array configured to project a first sub-image to a first
eye of the eyes of the viewer and a second sub-image to a second eye of the eyes of the viewer to display the image as a three-dimensional Augmented Reality object 

11.    	(Previously Presented) The method of claim 8, further comprising:
in response to receiving an input, updating a position of the image on the side window.

12.    	(Previously Presented) The method of claim 11, wherein
the input is received from a camera sensor in response to the eyes of the viewer moving within the cabin of the vehicle from a first location to a second location, and wherein updating the position of the image maintains a relative position of the image on the side window for the viewer in the second location relative to the first location.

13.    	(Previously Presented) The method of claim 11, wherein
the input is received from a camera sensor in response to a hand gesture
command from the viewer moving within the cabin of the vehicle, and wherein updating the position of the image affects the image in response to the hand gesture command.

14.    	(Previously Presented) The method of claim 11, wherein
the input is received from at least one of a camera sensor focused on an environment visible through the side window and a Global Positioning System receiver identifying a location of the vehicle, wherein updating the position of the image 

15.    	(Previously Presented) The method of claim 8, wherein determining the distances and the angles from the side window of the vehicle to the eyes of a viewer in the cabin of the vehicle further comprises:
identifying the eyes of the viewer from a reflected image from the side window to
the reflector to a camera sensor aligned with the reflector;
determining the distances based on a size of the eyes and an orientation of the
eyes;
determining an intra-eye distance based on the size of the eyes and the
orientation of the eyes; and
determining the angles from the side window based on the distances and the
intra-eye distance.

16.    	(Previously Presented) A system, comprising: 
a projector mounted in a vehicle;
a reflector positioned to receive an image from the projector and reflect the image onto a viewing surface defined in a side window defined in a door of the vehicle through which a scene external to the vehicle is visible, wherein the reflector interlocks the side window that the reflector is associated with to prevent the side window from opening while the system is installed; 
a processor; and
a memory, including instructions that when executed by the processor enable the 
	determine a first viewing distance and a first viewing angle from the viewing surface to a first POV for a viewer;
	determine a second viewing distance and a second viewing angle from the viewing surface to a second POV for the viewer;
	produce a first sub-image for viewing at the first POV based on an image; produce a second sub-image for viewing at the second POV based on the image;
	project the first sub-image from the projector to the reflector to reflect the first sub-image to a first position on the viewing surface; and
	project the second sub-image from the projector to the reflector to reflect the second sub-image to a second position on the viewing surface, wherein the second position is set relative to the first position according to the first viewing distance, the second viewing distance, the first viewing angle, and the second viewing angle.

17.    	(Original) The system of claim 16, further comprising:
a film, defining a designated viewing area of the viewing surface positioned on the viewing surface to receive the first sub-image and the second sub-image, wherein the film includes a lenticular array.

18.    	(Original) The system of claim 17, wherein the lenticular array receives the first sub-image in a first polarity of light to reflect from the film at the first viewing angle and receives the second sub-image in a second polarity of light to reflect from the film at the 

19.    	(Original) The system of claim 16, further comprising:
a camera, positioned relative to the viewing surface to observe the external
scene;
wherein the camera is further configured to identify a real object in the scene
visible through the viewing surface; and
position the first sub-image and the second sub-image relative to the real object
to produce a three-dimensional Augmented Reality object on the viewing surface in relation to the real object.

20.   	(Original) The system of claim 16, further comprising:
a second camera, positioned relative to the reflector and the viewing surface to determine the first viewing distance, the first viewing angle, the second viewing distance, and the second viewing angle.

21.    (Currently Amended) The system of claim 16, wherein the reflector enables the system to physically interlock controls for the side window and prevent the side window from opening while the system is installed.
Claims Allowed
2.	Claims 1-5 and 7-21 are allowed.
Reasons for Allowance


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “wherein a reflector(Fig. 2E: 180) associated with the passenger window(Fig. 2E: 230) physically interlocks controls(Fig. 2E: 260b) for the passenger window(Fig. 2E: 230)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2018/0372923 A1 to Wijaya et al. (“Wijaya”) and U.S. Patent Pub. No. 2019/0236999 A1 to Mertens et al. (“Mertens”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

More specifically, as to claim 1 Wijaya discloses a method (FIG. 14A; ¶¶0140,
0142, 0160-0161, 0164 – this discloses displaying an images to a user on a display screen {FIG. 14A: 1410}, which may include sub-images, based on the user’s eye distance from the display screen as well as viewing angle to provide the correct view angle and depth perception.  Thus, if a user changes her/his eye distance from the display screen and/or viewing angle, then the displayed sub-images are changed so as to provide the correct view angle and depth perception.), comprising:
determining a first viewing distance and a first viewing angle from a
viewing surface(1410) defined in a window(1410) of a vehicle to a first POV (Point of View) for a viewer (Fig. 14A; ¶¶0114, 0142, 0160);
	determining a second viewing distance and a second viewing angle from the viewing surface(1410) to a second POV for the viewer (FIG. 14A; ¶¶0142, 0160-0101, 0164);
	producing a first sub-image for viewing at the first POV based on an image (¶¶0061, 0140, 0161, 0164); 
producing a second sub-image for viewing at the second POV based on the image (¶¶0061, 0140, 0161, 0164);
projecting the first sub-image to a reflector(1406), which reflects the first
sub-image to a first position on the viewing surface(1410)(¶¶0061, 0138, 0140-0141, 0161, 0164); and
projecting the second sub-image to the reflector(1406), which reflects the
second sub-image to a second position on the viewing surface(1410)(¶¶0061, 0138, 0140-0141, 0161, 0164), wherein the second position is set relative to the first position according to the first viewing distance, the second viewing distance, the first viewing angle, and the second viewing angle (¶¶0061, 0138, 0140-0141, 0161, 0164).
Wijaya does not expressly disclose a viewing surface defined in a passenger
window of a vehicle.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Mertens discloses a viewing surface(10) defined in a passenger window(16) of a vehicle(14) (FIGs. 2a, 2b and 6b; ¶¶0037, 0048; 0068; 0072).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Wijaya with Mertens to provide a method that displays augmented reality images to a passenger of a driver operated or driverless vehicle (¶¶0070-0072).
Wijaya and Mertens do not teach wherein a reflector associated with the passenger window physically interlocks controls for the passenger window, with all other limitations as claimed.
Independent claim 8 identifies the distinct features: “wherein the reflector(Fig. 2E: 180), when affixed, physically interlocks controls(Fig. 2E: 260b) for the side window(Fig. 2E: 230)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2017/0253181 A1 to Choi et al. (“Choi”), U.S. Patent Pub. No. 2018/0372923 A1 to Wijaya et al. (“Wijaya”), U.S. Patent Pub. No. 2018/0288477 A1 to Gupta et al. and U.S. Patent No. 10,242,457 B1 to Sibley, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	More specifically, as to claim 8 Choi discloses a method (Abstract), comprising:
	providing a projector(910) in a cabin of a vehicle (FIG. 9; ¶¶0268, 0273 – the vehicle inherently includes a cabin that is affixed to the components shown in FIG. 9), aligned to project an image inward to the cabin of the vehicle (FIG. 9; ¶¶0273-0274 – projector {FIG. 9: 910} projects an image inward toward 920);
	providing a reflector(920) in the cabin of the vehicle relative to the projector(910) to reflect the image outward from the cabin of the vehicle onto the side window of the vehicle(930)(FIG. 9; ¶0273, especially – “the HUD image may be projected on the windshield 930 or a separate screen (not illustrated) which is located between the mirror 920 and the windshield 930”);
	varying the position of the virtual region(950) with the eyes of a viewer in the cabin of the vehicle (FIG. 9; ¶¶0274-0275); and
	projecting the image(120kmh) from the projector(910) to the reflector(920) to the window(930) to the viewer (FIG. 9; ¶¶0273-0276).
	Choi does not expressly disclose a side window of the vehicle; determining distances and angles from the window of the vehicle to eyes of a viewer in the cabin of the vehicle; and 	projecting the image based on the distances and the angles.
	Wijaya discloses determining distances and angle from the window(1410) of the vehicle to eyes of a viewer in the cabin of the vehicle (FIGs. 14A, 16; ¶¶0142, 0160-0161, 0164, 0180, 0182, 0185, 0187, 0189); and projecting the image based on the distances and the angle (FIGs. 14A, 16; ¶¶0142, 0160-0161, 0164, 0180, 0182, 0185, 0187, 0189).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choi with Wijaya to provide a method that displays images having correct view angle and depth perception (¶0181).
	Gupta discloses determining angles from the display(114) to eyes of a viewer (FIG. 1; ¶0076).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choi and Wijaya with Gupta to provide a method that more accurately determines the gaze positions of a user’s eyes.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Sibley discloses a side window(214) of the vehicle(200)(FIG. 2A; col 11, ln 35-36).
Choi as modified by Wijaya and Gupta with Sibley to provide a method that displays augmented reality images to a passenger of a vehicle (col 11, ln 51-53).
	Choi, Wijaya, Gupta and Sibley do not teach wherein the reflector, when affixed, physically interlocks controls for the side window, with all other limitations as claimed.
Independent claim 16 identifies the distinct features: “wherein the reflector(Fig. 2E: 180) interlocks the side window(Fig. 2E: 230) that the reflector(Fig. 2E: 180) is associated with to prevent the side window(Fig. 2E: 230) from opening”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2018/0372923 A1 to Wijaya et al. (“Wijaya”) and U.S. Patent No. 10,242,457 B1 to Sibley, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 16 Wijaya discloses a system (FIG. 14A; ¶¶0034, 0137-0138, 0190), comprising:
	a projector (¶0141, 0167) mounted in a vehicle (¶¶0157, 0161, 0165-0166);
	a reflector(1406) positioned to receive an image from the projector and reflect the image onto a viewing surface(1410) of the vehicle through which a scene external to the vehicle is visible (Fig. 14A; ¶¶0061, 0114, 0138, 0140-0141, 0161, 0164); 
a processor(1530)(¶0167, 0177-0180); and
	a memory, including instructions that when executed by the processor enable the system (FIG. 14A; ¶¶0137-0138, 0167, 0176-0181) to:
		determine a first viewing distance and a first viewing angle from the viewing surface(1410) to a first POV for a viewer (Fig. 14A; ¶¶0142, 0160-0161, 0164);
		determine a second viewing distance and a second viewing angle from the viewing surface(1410) to a second POV for the viewer (FIG. 14A; ¶¶0142, 0160-0161, 0164);
		produce a first sub-image for viewing at the first POV based on an image (¶¶0061, 0140, 0161, 0164); produce a second sub-image for viewing at the second POV based on the image (¶¶0061, 0140, 0161, 0164);
		project the first sub-image from the projector to the reflector(1406) to reflect the first sub-image to a first position on the viewing surface(1410)(Fig. 14A; ¶¶0061, 0138, 0140-0141, 0161, 0164); and
		project the second sub-image from the projector to the reflector(1406) to reflect the second sub-image to a second position on the viewing surface(1410)(Fig. 14A; ¶¶0061, 0138, 0140-0141, 0161, 0164), wherein the second position is set relative to the first position according to the first viewing distance, the second viewing distance, the first viewing angle, and the second viewing angle (Fig. 14A; ¶¶0061, 0138, 0140, 0161, 0164).
Wijaya does not expressly disclose a viewing surface defined in a side window defined in a door of the vehicle.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Sibley discloses a viewing surface(312(1)) defined in a side window(312(1))
defined in a door of the vehicle(304)(FIGs. 3C, 4; col 13, ln 13, ln 50-53).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Wijaya with Sibley to provide a system that displays augmented reality images to a passenger of a vehicle (col 15,ln 19-34).
Wijaya and Sibley do not teach wherein the reflector interlocks the side window that the reflector is associated with to prevent the side window from opening”, with all other limitations as claimed.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692